Citation Nr: 1500551	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Whether the Veteran has basic eligibility for entitlement to receipt of nonservice connected pension.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974 and August 1986 to July 1987.  He also served in the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating and administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

In May 2012 the Veteran requested to appear and testify before a Veterans Law Judge (VLJ) in conjunction with these claims.  He also submitted correspondence to the RO indicating his imminent release from incarceration and that he wished to pursue his claim further then.  In February 2014, the RO contacted the prison in which the Veteran is incarcerated to determine whether he would be eligible for transfer and temporary release to attend the requested hearing.  The prison responded that the Veteran would not be allowed leave to testify.  The RO requested that the Veteran submit any additional testimony/argument in written format to be considered by the Board.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The evidence of record does not establish a diagnosis of a PTSD or other psychiatric disorder prior to entry into either period of active duty.

2.  The evidence of record does not establish a diagnosis of current and chronic PTSD that is etiologically related to a stressful event during service.

3.  There is no competent evidence relating any other current psychiatric diagnosis to an incident of service.

4.  The Veteran's personality disorder, diagnosed in service, is a congenital or development defect not subject to compensation within the meaning of applicable legislation, and it is not shown that a superimposed disease or injury during service that created any additional psychiatric disability.

5.  The Veteran has been incarcerated throughout the time period that the instant claim for nonservice-connected pension has been pending.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  The criteria are not been met for basic eligibility for nonservice-connected pension benefits.  38 C.F.R. § 3.666 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2011, March 2011, and April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs) and VA medical records are in the file.  VA made multiple attempts to obtain the STRs from his period of active duty-including an April 2011 request that the Veteran submit any copies of these records he may have in his possession.  To date, the Veteran has not submitted any copies of these STRs, and they were found to be unavailable.  As such, the Board finds that all reasonable attempts to obtain these STRs have been exhausted and any further attempts would be futile.  It is important to note that when STRs are missing, the Board has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

The Veteran was scheduled for a VA examination in November 2011.  The Omaha VAMC contacted the prison where the Veteran resides to determine whether he would be transported to the VAMC.  The correctional institute indicated that they were unable to transfer the Veteran to the VAMC for an examination as to not endanger others in the surround path.  

The Veteran's claims file was forwarded for multiple VA opinions, including a VHA opinion dated in August 2014.  The examiners considered the Veteran's complaints, as well as the available service treatment records, and post-service treatment records.  Based on the foregoing, the examiners concluded that the Veteran did not have PTSD, but had a personality disorder unrelated to service.  The August 2014 specialist also determined that the Veteran's paraphilic disorder was unrelated to an event, disease, or injury during service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. Service Connection

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Also, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Factual Background and Analysis

The Veteran contends that he has preexisting PTSD that was exacerbated by his military service.  The Veteran described a circumstance in service wherein he was "initiated" into the engineering department on his ship.  He described this initiation as being "greased," and was "anally injected with a glob of grease."  The Veteran did not report this incident, and contends that this brought back traumatic memories from his childhood sexual trauma.  He specifically contends that during service his PTSD caused nightmares, unstable second marriage, acting out, adverse reactions to stressful situations, and idiopathic seizure disorder.  

The Veteran's May 1971 enlistment physical did not show any psychiatric disorder.  The Veteran's DD-214 shows that he received a letter of congratulations from the Commander of the Naval Officer Training Command at separation from active duty.  

A review of his reserve records shows multiple positive evaluations from his Commanding Officers and he was recommended for promotion when eligible.  These reserve records show no discussion of any psychiatric symptoms or inability to perform his assigned duties.  Additionally, while in the Reserves, he obtained his PhD.  

During his reserve service, the Veteran was administratively separated from the Navy Reserves based upon misconduct.  He was specifically discharged due to sexual perversion because he victimized 25 boys, including at least one military member, for the gratification of sexual desires.  He received an Other Than Honorable discharge.  

In February 1988, the Veteran's discharge was upgraded to a general discharge based upon the "mitigating factors involved in the post traumatic stress syndrome diagnosis, his voluntary and ongoing successful rehabilitation efforts, his outstanding record of service and the fact that no sexual molestation occurred with his victims."  

In 2008, the Veteran underwent a private psychological assessment "for assessment of suicide lethality and for treatment of depression, posttraumatic stress disorder, and possible paraphilia."  This was following the Veteran's suicide attempt and charge of child abuse and false imprisonment of adolescent boys.  During this assessment, the Veteran reported between the ages of seven and ten years old, he was repeatedly sexually abused by older boys in his neighborhood.  He recalled tying up another boy at the age of twelve or thirteen.  The examiner diagnosed PTSD, adjustment disorder with depressed mood, and rule-out paraphilia.  In concluding that the Veteran meets the diagnostic criteria for a PTSD diagnosis, the examiner noted that he experienced "significant trauma in childhood involving sexual abuse, violence, and threat of death."  He currently experiences intrusive recollections of the trauma, development of pathological coping behaviors to deal with the trauma, suppressing emotions, avoiding treatment, and reenacting his abuse to compensate for feelings of defect, rejection, inadequacy, and shame.  He also exhibited hyperarousal, inability tolerate inactivity, compulsive exercise, and hypervigilance.  

In January 2012, the Veteran's claims file was forwarded to a VA examiner for an opinion.  Following review of the claims file, including the Veteran's specific contentions, the examiner found insufficient evidence to support a diagnosis of PTSD.  The examiner noted that the post-service medical records dated from 2008 and 2011 do not support any diagnosis of PTSD.  

In July 2012, the Veteran underwent another VA psychiatric examination, during which the examiner found that the Veteran does not have PTSD, but diagnosed him as having personality disorder, NOS, with narcissistic traits.  He noted that the Veteran's report of symptoms and the manner of reporting his symptoms are not indicative of PTSD.  Namely, the Veteran described the greasing incident in a joking/laughing manner and the examiner noted that his affect regarding this matter is not consistent with a PTSD stressor.  Additionally, the examiner noted that the evidence does not support a finding that the Veteran had a preexisting mental disorder, and the Veteran's in-service history shows no markers for PTSD to show any aggravation.  The examiner opined that the hazing incident in service was not "an actual threatened death or serious threat to the physical integrity of self," and his symptoms did not meet the criteria for a PTSD diagnosis.  He was discharged due to misconduct and a repeated pattern of tying up children and one military adult that was unrelated to his military service.  The examiner indicated that although the Veteran reported that the in-service greasing incident triggered memories of his childhood molestation and caused him problems all his life, the evidence shows that the Veteran did not exhibit any social, occupational, or recreational impairment due to his claimed PTSD.  Additionally, he only brings up the greasing incident after he was legally charged with behavioral misconduct towards others.  The examiner further noted that the available service treatment records, including the reserve records, show no mental health issues, good reviews, and no personnel problems.  In regards to the Naval Review Board Proceedings (1988), the examiner noted that there is no evidence to show what evidence supported the PTSD diagnosis or whether the criteria for a PTSD diagnosis was met.  

The examiner also noted that the Veteran was "very charming, socially savvy, and impeccably articulate," and he tended to talk around his criminal charges.  The examiner noted that the Veteran's childhood trauma was the precursor to his personality disorder, NOS, with narcissistic traits diagnosis, and he does not have any pre-military PTSD or other mental health disorder.  The examiner also opined that it is less likely than not that the Veteran had delayed-onset PTSD due to his military service.  

In a July 2012 letter from the clinical psychologist at the correctional facility where the Veteran is serving his sentence, she indicated the Veteran had a diagnosis of PTSD and situational depression.  She also noted that he had not been seen since March 2011 due to "adequate adjustment and symptoms management."  

In an August 2012 VA opinion, the examiner reviewed the July 2012 letter from the Veteran's treating psychologist.  The VA examiner found, however, that although the prison medical records show a PTSD diagnosis, there is no description of the PTSD criteria.  The examiner further discussed each entry in the prison medical records and found no evidence to support a PTSD diagnosis.  Additionally, these treatment records did not include any discussion of the Veteran's alleged in-service greasing incident.  The examiner again confirmed the personality diagnosis, but no PTSD diagnosis.  

In November 2012, another VA opinion was obtained as to the Veteran's claimed PTSD.  The examiner again reviewed the available evidence and opined that the Veteran did not have a current diagnosis of PTSD.  He noted that the other diagnoses of PTSD were made for treatment purposes, but did not include a discussion of the DSM criteria for a PTSD diagnosis.  Ultimately, the examiner indicated that the Veteran had a personality disorder that was not caused or aggravated by his military service.  

In July 2014, the Veteran's file was forwarded to a VHA specialist to provide an opinion regarding the claimed PTSD.  Following review of the evidence of record, the specialist diagnosed the Veteran as having unspecified paraphilic disorder, other specified personality disorder with narcissistic traits, but found it less likely than not that the Veteran has a PTSD diagnosis under the DSM-V.  The specialist described the differences between the DSM-IV and the DSM-V for purposes of diagnosing PTSD, and indicated that both the childhood abuse and the alleged trauma in service would meet criteria A for a PTSD diagnosis.  The specialist also specifically considered the 2008 private psychological report and prison medical assessments in determining whether any additional PTSD criteria were met.  The specialist opined that "the symptomatology described in the notes by Mr. B and Dr. P does not rise to the level that would be needed to establish a diagnosis PTSD (whether using the DSM-IV or the DSM-5).  It is my clinical impression that a significant degree of PTSD-related arousal symptoms and avoidant behavior was not demonstrated in those assessments."  In reaching this conclusion, the specialist noted that the Veteran performed his military duties well, and received promotions.  He did not report any post-service mental health treatment until 2008-when he made a suicide attempt after being charged with child abuse and false imprisonment.  

The specialist also noted that "[d]iagnostic considerations aside, tough, and from a strictly treatment standpoint, it seems quite reasonable that one of the focuses of psychotherapeutic treatment at that particular juncture was focused on trying to help the appellant come to a better understanding of the psychological antecedents that led to his long-term compulsive sexual misconduct."  In addition, the specialist noted that the Veteran's very high level of social and occupational functioning during and since service show that it is unlikely that the Veteran had any impairment from PTSD symptoms and makes a PTSD diagnosis unlikely.  

The specialist further opined that "there is no direct evidence to establish a diagnosis of a sexual disorder prior to the appellant's entry into service, but a diathesis for developing a sexual disorder is suggested by the report of sexual bondage behavior with a fellow boy scout when the appellant was 13 years old."  He found that the evidence did not support a diagnosis of PTSD prior to service, and although his childhood sexual abuse appears to meet criteria A for PTSD, there is no evidence showing that he subsequently developed PTSD symptoms prior to entry into active duty.  The specialist further opined that the Veteran's sexual disorder is not related to any injury, disease, or event incurred during service as it races back to his own sexual abuse in his formative childhood years.  

Regarding the Veteran's personality disorder, the specialist opined that such a disorder was less likely than not subject to a superimposed injury or disease in service, or was otherwise aggravated by service.  In reaching this conclusion, the specialist noted that the Veteran's repeated childhood sexual abuse would likely negatively affect his personality development, but the alleged, isolated incident in his twenties would not likely "result in any enduring change or fundamental shift in his level of personality functioning."  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder on either a direct or preexisting with aggravation basis, and the preponderance of the evidence is against finding that the Veteran had a confirmed PTSD diagnosis during the appeal period.  

The crucial inquiry here is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and the Veteran's claimed PTSD, and whether any currently diagnosed psychiatric disability is attributable to his period of active duty.  The Board concludes that he has not. 

First, to the extent that the Veteran is contending that his diagnosed personality disorder with narcissistic traits is related to service, the Board again notes that this is not considered a psychiatric disease, but is a personality disorder.  Again, VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  

Here, the Board concludes that the most probative evidence weighs against a finding that a personality disorder was subject to a superimposed disease or injury during service, or was otherwise aggravated by service.  Most significantly, the August 2014 VHA medical examiner concluded that the evidence of record demonstrates that the Veteran's personality disorder was not aggravated his period of service, to include as a result of a superimposed injury or disease.  There is no contrary medical opinion of record.

There is no other competent evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability. 

In short, the personality disorder, diagnosed in service, cannot be service connected unless it was subjected to a superimposed disease or injury during service which created additional disability.  There is, however, no evidence showing that the personality disorder increased in severity to create an additional disability from his experiences during his military service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384.

The Board finds that the most probative and persuasive evidence of record as to the etiology of the Veteran's claimed psychiatric disorder and whether the Veteran has a current diagnosis of PTSD is the report of the August 2014 VHA specialist.  This specialist took into account his review of the Veteran's entire claims file, including the Veteran's lay statements, the reserve records, and the private psychiatric evaluations noting a history of PTSD and paraphilia.  The specialist also considered the findings prior to entering service, during service, and post-service.  The specialist opined that the Veteran did not have PTSD, and he did not have a preexisting psychiatric disorder upon enlistment, and his current paraphilic disorder was not caused by or aggravated by service.  Additionally, the specialist concluded that the Veteran's personality disorder was not subject to a superimposed injury or disease in service-including the alleged hazing incident.  Further, a complete and thorough rationale is provided for the opinions rendered.

Regarding whether the Veteran has PTSD, the 2014 specialist, as well as the VA examiner who provided the 2012 opinions, found that the evidence did not support a diagnosis of PTSD.  Although the pre-service sexual abuse and the alleged in-service greasing incident would have constituted a traumatic event for criteria A for a PTSD diagnosis, the evidence does not show subsequent symptoms consistent with the other criteria required for a PTSD diagnosis.  The 2014 specialist specifically discussed the detailed description of the Veteran's symptoms from the 2008 private psychiatric evaluator and found that they do not rise to the level contemplated for a PTSD diagnosis.  Additionally, the specialist and VA examiner differentiated between discussions of PTSD symptoms for treatment purposes and for diagnostic purposes-the former of which does not necessary require a detailed description of the PTSD criteria under the DSM-IV or V.  

A review of the 1971 enlistment physical shows no psychiatric disability, and thus, the Board concludes that an acquired psychiatric disorder was not "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111 and 1153.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

The Board notes that the August 2014 specialist essentially found that there was no evidence any psychiatric disorder during his period of active duty or reserves.  It is evident from the language of the report that the specialist did not find clear and unmistakable evidence that the Veteran had a preexisting psychiatric disorder, and clearly opined that the Veteran did not meet the criteria for PTSD diagnosis whether under the DSM-IV or DSM-V.  As such, the Board finds that the evidence does not support that his claimed psychiatric disorder clearly and unmistakably preexisted service, and the Veteran is considered sound. 

The Board further finds, however, that there is no competent and credible evidence directly linking the Veteran's current paraphilic disorder to his military service.  Although, the evidence shows that the Veteran experienced sexual abuse in his childhood, the most probative evidence of record does not show that the currently diagnosed paraphilic disorder is attributable to an injury, event, or disease incurred during military service.  Importantly, the August 2014 VA specialist indicated that the current paraphilic disorder is attributable to his own sexual abuse in childhood, but he did not indicate that the disorder had its onset during service.  

These opinions are fully explained and consistent with the evidence of record.  The medical professional's opinions clearly contemplated both causation and aggravation.

On the other hand, the Board finds that the reserve records referencing posttraumatic stress syndrome, the 2008 private psychiatric evaluation, and prison medical records are less probative than the 2012 and 2014 VA opinions.  Although, these treating professionals are competent and credible to provide an opinion as to the etiology of the Veteran's claimed PTSD, these records do not include a detailed discussion of the criteria for a PTSD diagnosis.  And specifically in reference to the more detailed 2008 psychiatric evaluation, the medical professional discussed some symptoms that meet the criteria for a PTSD diagnosis, but the 2012 and 2014 VA examiners described these symptoms as not reaching a level to warrant a PTSD diagnosis and were described for treatment purposes instead of for diagnostic purposes.  Also, there is no indication that this physician reviewed the entire claims file prior to reaching his opinion.  As such, the Board places far greater weight on the opinions of the 2012 VA examiner and the August 2014 specialist who reviewed the Veteran's claims file prior to reaching their conclusions in this matter. 

The Board has considered the Veteran's contentions that his current paraphilic disorder was caused or aggravated by the alleged greasing incident during military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of recollections of childhood trauma.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current paraphilic disorder and his military service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current paraphilic disorder was not caused or aggravated by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current paraphilic disorder and his military service.  The Board places more weight on the opinions of the competent VA medical professional who provided the May 2012 opinions, and the competent VA medical specialist who provided the August 2014 opinions, based on review of the medical records and claims file with consideration of the Veteran's reports, than on the Veteran's lay assertions that his current paraphilic disorder is related to his military service.  As such, no finding of service connection is warranted on a direct basis.

In summary, the preponderance of the evidence demonstrates that the Veteran does not have PTSD, and his current paraphilic disorder was not caused or aggravated by his military service.  In that regard, the Board finds the conclusions of the 2012 and 2014 VA opinion providers of significantly more probative value than those of the Veteran or and the private treating professionals.

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

II. NSC Pension

Applicable law provides under 38 C.F.R. § 3.666 that if any individual to or for whom pension is being paid under a public or private law administered by the Department of Veterans Affairs is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.

The Veteran has been incarcerated since May 2009.  The projected release date is May 2021 following a sentence of eight to twenty-four years.  To date, the Veteran has not been paroled.  It follows that at this time there is no legal entitlement to pension as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.

Entitlement to NSC pension benefits is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


